        Case 1:09-cr-00356-SHR Document 227 Filed 03/04/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  : Crim. No. 1:09-CR-00356
                                          :
             v.                           :
                                          :
                                          :
JAMES UGOH                                : Judge Sylvia H. Rambo

                   MEMORANDUM AND ORDER

      Before the Court for disposition is a motion for reconsideration, filed by pro

se Defendant James Ugoh on January 25, 2021. (Doc. 226). The Defendant’s motion

asks the Court to reconsider its December 18, 2020 Order (the “December 18th

Order”) that denied his motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). (Docs. 214, 225).

      “The purpose of a motion for reconsideration is to correct manifest errors of

law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 799

F.2d 906, 909 (3d Cir. 1985); Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999). The movant must demonstrate one of three

grounds for such a motion to be granted: (1) an intervening change in controlling

law; (2) the availability of new evidence not previously available; or (3) the need to

correct a clear error of law or to prevent manifest injustice. Max’s Seafood Cafe, 176

F.3d at 677. “Manifest injustice generally means that the Court overlooked some

dispositive factual or legal matter that was presented to it,” and “reconsideration



                                          1
       Case 1:09-cr-00356-SHR Document 227 Filed 03/04/21 Page 2 of 4




based on manifest injustice requires that the error be apparent to the point of being

indisputable.” United States v. Gates, No. CR 17-564, 2020 WL 3407132, at *1

(E.D. Pa. Apr. 21, 2020) (internal citations omitted). However, a motion for

reconsideration is not a proper vehicle merely to attempt to convince the court to

rethink a decision it has already made. Glendon Energy Co. v. Borough of Glendon,

836 F. Supp. 1109, 1122 (E.D. Pa. 1993).

      In the December 18th Order at issue, the Court found that Defendant’s type 2

diabetes mellitus and hypertension, considered together with two recent positive

COVID-19 cases among prisoners at his facility, did not rise to the level of

extraordinary and compelling circumstances justifying compassionate release. (Doc.

225, p. 4). Notwithstanding whether extraordinary and compelling circumstances

existed, however, the Court found that a balance of the 3553 factors did not weigh

in favor of reducing the Defendant’s sentence. (Id.) The Court further noted that,

even if the Defendant’s sentence was reduced to time served, U.S. Immigration and

Customs Enforcement (“ICE”) would likely act on its detainer lodged against

Defendant and thereby subject him to removal proceedings upon his release from

BOP custody. (Id.)

      Defendant argues that his motion for reconsideration is premised on the need

to prevent manifest injustice. (Doc. 226, at 1). Specifically, Defendant asserts that

the Court failed to address whether his medical conditions, as well their impact on



                                          2
        Case 1:09-cr-00356-SHR Document 227 Filed 03/04/21 Page 3 of 4




his health if he were to contract COVID-19, met the standard for extraordinary and

compelling reasons warranting release. (Id. at 2-3). Defendant further avers that the

Court underestimated his risk of exposure to the virus, as it failed to consider the

fact that his facility did not have the capacity to test all inmates. (Id. at 2). With

respect to the 3553 factors, Defendant contends that the Court failed to properly

consider his post-sentencing rehabilitation efforts.1 (Id. at 4-5). Defendant also

contends that his immigration status does not prevent this Court from granting

release under the compassionate release statute. (Id. at 5).

       Upon careful review, the Court finds that the Defendant’s motion merely

entreats the Court to re-evaluate its determination set forth in the December 18th

Order. “It is improper on a motion for reconsideration to ask the Court to rethink

what it had already thought through—rightly or wrongly.” In re Blood Reagents

Antitrust Litig., 756 F. Supp. 2d 637, 640 (E.D. Pa. 2010) (quoting Glendon Energy,

836 F. Supp. at 1122)). Assuming arguendo that Defendant’s medical conditions

constitute extraordinary and compelling reasons to grant compassionate release, the

Court still has no basis to alter its conclusion that his sentence remains necessary

based on “the nature and circumstances of the offense and the history and

characteristics of the defendant,” and “to reflect the seriousness of the offense, to



1
 Beyond this general assertion, the Defendant’s motion does not specify any post-offense
conduct that he previously presented to the Court or that it should have considered.



                                               3
        Case 1:09-cr-00356-SHR Document 227 Filed 03/04/21 Page 4 of 4




promote respect for the law, and to provide just punishment for the offense.” See 18

U.S.C. § 3553(a)(1)-(2)(A). Further, with respect to the Defendant’s ICE detainer,

even if the Court were to grant compassionate release here, his transfer from BOP

custody to ICE custody would not alleviate his concern of potentially contracting

COVID-19 while confined. See United States v. Hadjiev, 460 F. Supp. 3d 553, 559

(E.D. Pa. 2020) (noting that, as the defendant had “not shown that the Court would

have jurisdiction to interfere with ICE acting on the detainer, a temporary release

from BOP custody would not mitigate his COVID-19 risks.”); see also United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread.”).

      Accordingly, IT IS HEREBY ORDERED that the Defendant’s pro se

motion for reconsideration of the Court’s December 18th Order, (Doc. 226) is

DENIED.

      SO ORDERED.


                                                s/Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge

Dated: March 4, 2021




                                            4
